Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 1 of 21 PageID #: 19649



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF WEST VIRGINIA
                                  AT CLARKSBURG

   THE KAY COMPANY, LLC,
   et al.

                 Plaintiffs,


   v.                                                  CIVIL ACTION NO. 1:13-CV-151
                                                       (Honorable John Preston Bailey)


   EQT PRODUCTION COMPANY,
   et al.

                 Defendants.




                    DEFENDANTS’ MEMORANDUM IN OPPOSITION
                 TO PLAINTIFFS’ MOTION IN LIMINE TO PROHIBIT
             DEFENDANTS FROM RELYING UPON LEGGETT 2 AS OPPOSED
             TO W. VA. CODE § 22-6-8(e), AS AMENDED BY SENATE BILL 360

                                       I.    INTRODUCTION

          Plaintiffs filed a Motion in Limine (Pls.’ Mot. in Lim. to Prohibit Defs. From Relying

   upon Leggett 2 as Opposed to W. Va. Code § 22-6-8(e), as Am. by Senate Bill 360, ECF No.

   643) seeking to prevent Defendants from relying at trial on Leggett v. EQT Prod. Co., 800 S.E.2d

   850, 853 (W. Va. 2017), which authoritatively interpreted the statutory royalty applicable to the

   leases in this case. Plaintiffs contend that the Senate Bill 360 amendment to section 22-6-8

   abrogated the court’s decision in Leggett. Plaintiffs’ Motion is without merit and must be denied

   because Senate Bill 360 can only be applied prospectively. Plaintiffs acknowledge that they

   have already lost this issue before Judge Stamp. Pls.’ Mot. in Lim., supra at 17. This Court

   should reach the same conclusion.


                                                  1
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 2 of 21 PageID #: 19650



        II.     STATEMENT OF RELEVANT FACTS AND PROCEDURAL HISTORY

          In 1982, the West Virginia Legislature enacted West Virginia Code § 22-6-8, the Flat-

   Rate Statute, which required all lessees of “flat-rate leases,” as a prerequisite for obtaining a

   drilling permit, to either (1) certify that they would thereafter pay a volume-based, one-eighth

   royalty calculated “at the wellhead” to the landowners in lieu of the flat annual rate, or (2)

   modify the terms of the leases to provide for payment of a one-eighth royalty to the landowners.

   W. Va. Code § 22-6-8. In Leggett v. EQT Production Co., 800 S.E.2d 850, 853 (W. Va. 2017),

   after withdrawing an initial opinion and upon rehearing, the West Virginia Supreme Court of

   Appeals held that the Flat-Rate Statute’s one-eighth statutory royalty permits lessees to deduct

   reasonable post-production expenses from their statutory royalty payments.1 More specifically,

   the court concluded that the term “at the wellhead,” as used in the Flat-Rate Statute, West

   Virginia Code section 22-6-8(e), is not ambiguous, and that the lessee is able to utilize the work-

   back method to calculate the value of gas at the wellhead. Syl. pt. 8, id. at 853.

          The Leggett court concluded that the term “at the wellhead” has a “very precise meaning

   within the industry,” and that the Legislature’s use of that language “clearly delineates the place

   of royalty valuation.” Id. at 866. The court further concluded that the most logical way to

   determine the wellhead price is to deduct the post-production costs in order to determine the

   wellhead value. Id. The court held “[w]ith no hesitation . . . that the industry-recognized ‘net-



   1
    Plaintiffs cite to Tawney v. Columbia Natural Resources, L.L.C., 633 S.E.2d 22 (W. Va. 2006),
   an earlier Supreme Court of Appeals case that interpreted the phrase “at the wellhead” in the
   context of oil and gas leases for purposes of determining whether post-production expenses
   could be deducted from the promised royalty. In that context, the court decided that the leases
   did not permit deduction of post-production expenses. As the court later held in Leggett,
   however, the decision was inapposite for purposes of interpreting “at the wellhead” in the
   context of the Flat-Rate Statute. Tawney was therefore rejected as irrelevant in Leggett and has
   no bearing on the issue raised in Plaintiffs’ motion.


                                                    2
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 3 of 21 PageID #: 19651



   back’ or ‘work-back’ method of royalty calculation is equally just to both parties and, more

   importantly, the closest appreciable method of effectuating what the Legislature envisioned.” Id.

   at 867.

             In 2018, the West Virginia Legislature amended the Flat-Rate Statute by passing Senate

   Bill 360, which forbids the issuance of permits for new wells subject to flat-rate leases but

   provides a mechanism to avoid the permit prohibition, if the lessee agrees to pay a one-eighth

   royalty to the lessor on the first unaffiliated sale, free of the post-production expense deductions

   that the Leggett court found to be authorized unambiguously under the original Flat-Rate Statute.

   W. Va. Laws Ch. 86 (S.B. 360) (codified at W. Va. Code § 22-6-8(e) (2018)).

             Senate Bill 360 nowhere suggests that it was intended to apply retroactively. To the

   contrary, the Flat-Rate Statute is triggered only when a drilling permit applicant “file[s] [an]

   application,” W. Va. Code § 22-6-8(e) (2018), and governs whether a permit should be issued for

   that application; thus, by its terms, the statute cannot apply to applications filed and permits

   issued in the past. Indeed, the original Flat-Rate Statute, like Senate Bill 360, was specifically

   written to function prospectively at the time of a new permit application because the Legislature

   was concerned that applying the statute not only to new permits under preexisting leases, but also

   to existing permits under those leases, would violate the Contract Clause.2 See W. Va. Code

   § 22-6-8(a)(4). Unsurprisingly, therefore, Senate Bill 360 omits any suggestion that it was

   intended to apply retroactively to existing permits.

             During the hearings on the Bill, the Senators indicated that the amendment would be

   applied prospectively only. For example, in the following discussion between Senator Sypolt



   2
    As explained elsewhere, even though the Legislature purported to account for the Contract
   Clause, the statute’s design nevertheless runs afoul of that Clause.


                                                    3
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 4 of 21 PageID #: 19652



   and the Committee Counsel during a Senate Energy Industry and Mining Committee hearing, it

   was clear that both understood Senate Bill 360 as applying only prospectively, to new

   applications for permits:

                  SENATOR SYPOLT: Thank you, Mr. Chairman. I do have a
                  question of counsel, if somebody would come up. I see that -- I
                  understand what the intent of this bill is and, basically, what it
                  would accomplish should it pass the Legislature and be signed into
                  law, is it would change contracts which have been executed years
                  ago. So, in effect, my question is: Does that pose a constitutional
                  problem because we’re meddling with a contract which was
                  properly executed some time in the past and now we’re saying
                  that’s not valid any more. We’re going to change it.

                  COMMITTEE COUNSEL: That’s a good question, senator, and
                  actually, if you look, the entire Code section is included in the bill.
                  The Legislature, when it passed the -- this original law in 1982,
                  addressed those concerns and acknowledged the potential
                  constitutional problem with -- as you’ve described it, essentially,
                  modifying private contracts. My understanding in the way the
                  Legislature threaded that needle at the time, was that they’re not
                  per se modifying these contracts, but they are making it --
                  technically what it is, is the issuance of the permit to drill --

                  SENATOR SYPOLT: Uh-huh.

                  COMMITTEE COUNSEL: -- is contingent on the lessee agreeing
                  to pay a higher royalty than what it contracted for.ꞏ So it’s perhaps
                  a -- it’s a very small distinction, but --

                  SENATOR SYPOLT: So, this is actually – you’re talking about
                  the Surface Owners’ Rights Act of 1982, this section of Code that's
                  being modified.

                  COMMITTEE COUNSEL: I’m not sure if that’s what -- if that’s
                  what it was called, but yes, as it was passed in 1982 --

                  SENATOR SYPOLT: Right. Well, as you describe it, I’m familiar
                  with that -- with that Code and I understand that.

                  COMMITTEE COUNSEL: Okay.




                                                    4
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 5 of 21 PageID #: 19653



                  SENATOR SYPOLT: But I thought that this bill actually modified
                  existing leases, not prospectively, but retroactively. Am I -- am I
                  misreading it?

                  COMMITTEE COUNSEL: No. No, we would not be retroactive
                  as far as --

                  SENATOR SYPOLT: I got you.

                  COMMITTEE COUNSEL: -- companies having to -- companies
                  and land owners having to --

                  SENATOR SYPOLT: Thank you. You’ve answer[ed] my
                  question.

   Hearing on S. 360 Before the S. Energy, Indus., & Mining Comm., 2018 Leg., Reg. Sess. 29-31

   (W. Va. Jan. 25, 2018) (emphases added). A transcript of the proceedings referenced above

   transcribed from viewing the online video of the hearings is attached as Exhibit 1.

           In a later hearing before the Senate Judiciary Committee, Chairman Trump and Senator

   Karnes both indicated that they believed the amendment would not apply retroactively:

                  CHAIRMAN TRUMP: Thank you. Mr. Miller, I have a quick
                  question. You said that you think this may apply to existing wells.
                  You know, my initial reading of it is different from that, to the
                  extent that it keeps all that old language, it looks to me as if the
                  new matrix or new changes would be triggered -- the trigger event
                  would be an application.

   Hearing on S. 360 Before the S. Judiciary Comm., 2018 Leg., Reg. Sess. 47 (W. Va. Feb. 22,

   2018). A transcript of the proceedings referenced above transcribed from viewing the online

   video of the hearings is attached as Exhibit 2.

                  SENATOR KARNES: Okay. So, I mean yes, people could argue
                  anything, but as a practical matter, this isn’t really a retroactive
                  provision, even though someone might argue so. It’s clearly –
                  probably prospective.

   Id. at 55.




                                                     5
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 6 of 21 PageID #: 19654



          When the Bill was sent to the floor for a vote, Senator Trump once again affirmed that he

   believed the amendment would only apply prospectively:

                  So if -- if this legislation becomes law, in my opinion, it will have
                  the effect or consequence of nullifying the recent -- the more
                  recent Supreme Court decision in Leggett and at least
                  prospectively -- I think its application will be prospective because
                  the whole permit prohibition is maintained in the bill.

   Hearing on S. 360, 2018 Leg., Reg. Sess. 6 (W. Va. Feb. 28, 2018). A transcript of the

   proceedings referenced above transcribed from viewing the online video of the hearings is

   attached as Exhibit 3.

          Senate Bill 360 became effective on May 31, 2018. S. 360 (as enrolled). In this case,

   Plaintiffs have filed a Motion in Limine to prevent Defendants from relying on Leggett. In their

   Motion, Plaintiffs contend that Senate Bill 360 should apply retroactively to wells operating

   under permits issued prior to its effective date.

                                          III.    ARGUMENT

          Plaintiffs’ Motion in Limine raises two distinct issues: (1) whether Senate Bill 360 should

   be construed to operate retroactively to wells operating under permits issued prior to the effective

   date of Senate Bill 360, and (2) if it were construed to operate retroactively, whether Senate Bill

   360 would violate Article 3, Section 4 of the West Virginia Constitution and Article I, Section

   10, Clause 1 of the United States Constitution (collectively the “Contract Clauses”). The first

   issue is a question of the construction of a West Virginia statute, and as such, decisions by the

   West Virginia Supreme Court of Appeals are controlling, notwithstanding any federal court

   decisions to the contrary. Findley v. State Farm Mut. Auto. Ins. Co., 576 S.E.2d 807, 820 n.21

   (W. Va. 2002) (quoting Syl. pt. 3, in part, Clarksburg Elec. Light Co. v. City of Clarksburg, 35

   S.E. 994 (W. Va. 1900)) (“The decision of the highest court of a State in the construction of its



                                                       6
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 7 of 21 PageID #: 19655



   statutes . . . is the controlling rule of decision in federal courts, where there is no federal

   question.”). The second issue is a question of state and federal constitutional law, and as such,

   decisions by both state courts and federal courts are relevant.

          This Court should follow Judge Stamp’s decision and deny Plaintiffs’ Motion in Limine

   because, under West Virginia law, Senate Bill 360 does not apply retroactively to reach wells

   operating under permits issued prior to its effective date. Therefore, this Court need not, and

   should not, reach the Contract Clause issue, but if it does, the Motion should still be denied

   because retroactive operation of Senate Bill 360—as with prospective application of Senate Bill

   360—violates the Contract Clause.

          A. Senate Bill 360 should not be construed to operate retroactively to apply to wells
             operating under existing permits because the statute affects substantive rights and the
             Legislature did not expressly intend the amendment to operate retroactively.

          A West Virginia statute that affects substantive rights is “presumed to be prospective in

   its operation unless expressly made retrospective.” W. Va. Code § 2-2-10(bb) (2018); Mildred

   L.M. v. John O.F., 452 S.E.2d 436, 442 n.10 (W. Va. 1994). A statute is substantive, and thus

   subject to the presumption against retroactivity, if retroactive application would “attach[] new

   legal consequences to events completed before its enactment.” Pub. Citizen, Inc. v. First Nat’l

   Bank in Fairmont, 480 S.E.2d 538, 544 (W. Va. 1996) (quoting Landgraf v. USI Film Prods.,

   511 U.S. 244, 270 (1994)). Thus, a two-prong test applies to determine whether a West Virginia

   statute operates retroactively. First, “a determination must be made regarding whether the new

   provision would, ‘if applied in a pending case, attach a new legal consequence to a completed

   event.’ Second, such new provision would not be applied ‘unless the Legislature has made clear

   its intention that it shall apply [retroactively].’” Gallant v. Cty. Comm’n, 575 S.E.2d 222, 228

   (W. Va. 2002) (quoting Pub. Citizen, 480 S.E.2d at 544).           Senate Bill 360, if applied



                                                    7
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 8 of 21 PageID #: 19656



   retroactively, would plainly affect substantive rights by changing the method for calculation of

   the Flat-Rate Statute’s mandatory royalty from the method applicable at the time of permitting.

   Because the Legislature did not clearly and expressly intend that result, Senate Bill 360 cannot

   be applied retroactively.

                  1. Senate Bill 360, if applied retroactively to reach wells operating under
                     existing permits, would attach new legal consequences to events completed
                     before its enactment.

          Prior to the passage of Senate Bill 360, by operation of the original Flat-Rate Statute as

   construed by the Leggett court, EQT was permitted to deduct post-production expenses from the

   royalties it paid pursuant to the Flat-Rate Statute. If Senate Bill 360 were to apply retroactively

   to wells operating under permits obtained under that statutory regime, then the royalty EQT

   would be required to pay would increase substantially. Applying the amendment retroactively

   would affect EQT’s substantive rights by imposing these new legal consequences.

          Judge Stamp recently addressed the retroactivity of Senate Bill 360 and ruled that it

   cannot be applied retroactively. Fout v. EQT Prod. Co., No. 15-cv-00068-FPS, slip op. at 18-20

   (N.D. W. Va. Apr. 6, 2018). In Fout, which involved the same issue raised by Plaintiffs’

   Motion, EQT filed a motion in limine to preclude the plaintiffs from relying on Senate Bill 360 at

   trial. Id. at 18-19. Specifically, Judge Stamp stated, “This Court finds that EQT is correct that

   Senate Bill 360 cannot apply retroactively to the plaintiffs’ claims in this case.” Id. at 19. In

   granting EQT’s motion, Judge Stamp cited Public Citizen for the proposition that statutory

   amendments “will not apply to pending cases or cases filed subsequently based upon facts

   completed before the statute’s effective date.” Id. at 19-20 (quoting Public Citizen, 480 S.E.2d at

   543-44).




                                                   8
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 9 of 21 PageID #: 19657



          Public Citizen involved amendments to a provision of West Virginia’s Uniform

   Commercial Code involving “ambiguous payees” of negotiable instruments. Id. Before the

   amendments, the law provided that “unless the instrument is made payable to two or more

   payees, in the alternative, it ‘is payable to all of them and may be negotiated, discharged or

   enforced only by all of them.’” Id. (quoting W. Va. Code § 46-3-116 (1992) (amended 1993)).

   After the amendments, the law allowed “either payee to indorse and negotiate a check without

   the other payee’s endorsement.” Id. The West Virginia Supreme Court of Appeals reasoned that

   the amendments “dramatically changed the law with respect to the problem of the ambiguous

   payees.”   Id.   Specifically, the amendments would change the legal effect of issuing an

   instrument to ambiguous payees, because the amendments reversed the presumption regarding

   who could enforce or negotiate the instrument. See id. Thus, the court concluded that the

   amendments, if applied retroactively, would “attach[] new legal consequences to events

   completed before its enactment.” Id. (quoting Landgraf, 511 U.S. at 270). That is exactly what

   would happen here. Applying Senate Bill 360 to previously issued drilling permits would

   require EQT to pay more than previously required under unambiguous pre-amendment law, as

   authoritatively interpreted by the West Virginia Supreme Court of Appeals.

          Plaintiffs’ primary argument is that the retroactivity analysis has no place here because

   Senate Bill 360 did not substantively change the law at all. Plaintiffs argue the Legislature was

   purporting only to “clarify” what it originally had intended and to overrule Leggett rather than to

   work a substantive change. This novel argument ignores that the Supreme Court of Appeals had

   already authoritatively construed the original Flat-Rate Statute to permit deduction of reasonable

   post-production expenses, and that Senate Bill 360, however characterized by the Legislature,

   changed the law by eliminating those deductions.



                                                   9
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 10 of 21 PageID #:
                                   19658


        Indeed, the Supreme Court of Appeals has not hesitated to rule that a statute passed to

 overrule one of its decisions constitutes a substantive change in the law. Findley, 576 S.E.2d at

 820-21. In Findley, a statutory amendment was passed in response to a prior decision by the

 Supreme Court of Appeals that required insurers to adjust their premiums when they

 incorporated an exclusion into a policy. Id. at 818. In reaction to this decision, the Legislature

 amended the statute to clarify that insurers were not required to adjust their premiums, as long as

 their rates were approved by the insurance commissioner. Id. at 818-19. The Supreme Court of

 Appeals was then asked to determine whether the amendment applied retroactively to policies

 issued before the effective date of the amendment. Id. at 817-18. The court held that the

 amendment did not apply retroactively, because “[t]he effect of such amendatory language is to

 extinguish any litigable rights that have accrued as a result of this Court’s holding in [the prior

 decision], and to foreclose lawsuits that have been initiated as a result thereof.” Id. at 820. Thus,

 the court reasoned, the amendment was substantive in nature, id. at 820-21, even though the

 Legislature stated that the amendment was intended only as “a clarification of existing law.” Id.

 at 819 (quoting W. Va. Code § 33-6-30(c) (2002)).

        Likewise, here, Senate Bill 360 “extinguishes litigable rights” of lessees that were

 confirmed in Leggett. There, the court, reading statutory language it deemed to be unambiguous,

 held that it was appropriate to deduct post-production expenses in the calculation of the statutory

 royalty imposed by the Flat-Rate Statute. Syl. pt. 8, Leggett, 800 S.E.2d at 853. The Legislature

 extinguished this “litigable right” to apply this method of calculating the statutory royalty when

 it subsequently amended section 22-6-8(e) to provide that such expenses could not be deducted

 in calculating the royalty. W. Va. Laws Ch. 86 (S.B. 360) (codified at W. Va. Code § 22-6-8(e)

 (2018)).



                                                  10
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 11 of 21 PageID #:
                                   19659


        It does not matter that the Legislature of 2018 disagreed with the Supreme Court of

 Appeals or that it viewed Senate Bill 360 as reinstituting what it believed the Legislature—as of

 1982—had intended all along. The Supreme Court of Appeals had authoritatively interpreted the

 original Flat-Rate Statute to permit post-production expense deductions, finding the statute’s

 language unambiguous, and that interpretation is binding on this Court. Clarksburg Elec. Light

 Co. v. City of Clarksburg, 35 S.E. 994 (W. Va. 1900)). As the Fourth Circuit has noted, a

 lawmaking body cannot simply label a change in the law as “clarifying” to avoid scrutiny,

 “because that would enable the [legislature] to make substantive changes in the guise of

 clarification.” United States v. Capers, 61 F.3d 1100, 1110 (4th Cir. 1995). “In determining

 whether [it] will accept the [legislature’s] characterization of the amendment, [this Court] needs

 to look to the amendment’s purpose and effect.” Id. (internal quotation marks omitted). Here,

 the Legislature clearly intended to eliminate the deduction of post-production expenses that the

 Leggett court had held to be permitted unambiguously under the original Flat-Rate Statute. That

 is a substantive change. If Senate Bill 360 had not worked a substantive change in the law by

 changing the calculation of the statutory royalty, there would be no point to Plaintiffs’ Motion.

                2. The Legislature has not expressed a clear intent that Senate Bill 360 should
                   apply retroactively to wells operating under existing permits.

        Because Senate Bill 360 worked a substantive change in West Virginia law, Plaintiffs

 bear the burden of showing that the Legislature “expressly made [it] retrospective.” W. Va.

 Code § 2-2-10(bb). Plaintiffs do not even attempt to meet this burden, relying entirely on the

 meritless argument that Senate Bill 360 is not subject to retroactivity analysis because “it is

 clarifying existing law” rather than changing the law. Pls.’ Mot. in Lim., supra at 11. Because

 Plaintiffs cannot meet their burden of showing that Senate Bill 360 was “expressly made

 retrospective,” the law can only be applied prospectively.

                                                 11
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 12 of 21 PageID #:
                                   19660


        When a statutory amendment is substantive in nature, it is “presumed to operate

 prospectively unless the intent that it shall operate retroactively is clearly expressed by its terms

 or is necessarily implied from the language of the statute.” Syl. pt. 2, Conley v. Workers’ Comp.

 Div., 483 S.E.2d 542, 543 (W. Va. 1997) (quoting Syl. pt. 1, Myers v. Morgantown Health Care

 Corp., 434 S.E.2d 7, 7 (W. Va. 1993)). A statement by the Legislature that an amendment was

 intended merely to provide “clarification” does not amount to a statement of intent that the

 amendment should apply retroactively. See Findley, 576 S.E.2d at 819.              For example, in

 Findley, the Legislature included in the amending language a statement that the amendment was

                specifically intended to clarify the law and correct a
                misinterpretation and misapplication of the law that was expressed
                in the holding of the Supreme Court of Appeals of West Virginia
                in the case of Mitchell v. Broadnax, [208 W.Va. 36] 537 S.E.2d
                882 (W. Va. 2000). These amendments are a clarification of the
                existing law as previously enacted by this Legislature.

 Id. (emphasis added).

        Nevertheless, the court held that the statutory language did not contain “a clear

 expression of legislative intent” that the amendment should apply retroactively. Id. at 820.

 Therefore, the court concluded that the Legislature had not overcome the presumption against

 retroactivity under West Virginia Code section 2-2-10(bb), and the amendment could be applied

 prospectively only. Id. at 820-21.

        If the extensive statement of purpose in Findley was insufficient to indicate legislative

 intent to retroactively apply the amendment, the language in Senate Bill 360 is insufficient as

 well. The only language in the text of Senate Bill 360 regarding legislative purpose reads as

 follows: “The purpose of this bill is to clarify the royalty owed to a royalty owner in an oil and

 gas lease.” S.B. 360 (as introduced). Like in Findley, the Legislature in this case did not

 expressly state that it intended Senate Bill 360 to apply retroactively to wells operating under


                                                  12
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 13 of 21 PageID #:
                                   19661


 previously issued permits. See W. Va. Code § 22-6-8(e) (2018). And, as explained above, the

 structure of Senate Bill 360 itself demands only prospective application, since the Flat-Rate

 Statute—both originally and as amended—is triggered only when a natural gas or oil producer

 files a permit application for a new well. See W. Va. Code § 22-6-8(d). By its terms, the statute

 does not apply to prior permits—an intentional design choice intended, however ineffectively, to

 blunt the Legislature’s Contract Clause concern. See id. §§ 22-6-8(a)(4), (d), (e).

         Furthermore, the hearings on the Bill indicate that at least some members of the

 Legislature and committee counsel understood Senate Bill 360 to apply only prospectively. See

 Hearing on S. 360 Before the S. Energy, Indus., & Mining Comm., 2018 Leg., Reg. Sess. 29-31

 (W. Va. 2018); Hearing on S. 360 Before the S. Judiciary Comm., 2018 Leg., Reg. Sess. (W. Va.

 Feb. 22, 2018) (“CHAIRMAN TRUMP: . . . [I]t looks to me as if the new matrix or new changes

 would be triggered – the trigger event would be an application.”) (emphasis added); id. at 55

 (SENATOR KARNES: . . . “[A]s a practical matter, this isn’t really a retroactive provision, even

 though someone might argue so.          It’s clearly – probably prospective.”) (emphasis added).

 Plaintiffs acknowledge as much. (Plfs.’ Mot. in Lim., supra at 7 (stating that the legislative

 discussions of Senate Bill 360 demonstrate “some confusion as to whether subsection (e) was

 intended to be prospective or retroactive”)). Therefore, the Legislature did not express a clear

 intent for Senate Bill 360 to apply retroactively.

         Because Senate Bill 360 is substantive in nature, and the Legislature did not express a

 clear intent that the amendment would apply retroactively, the rule of statutory construction in

 West Virginia Code section 2-2-10(bb) requires that Senate Bill 360 be applied prospectively

 only, in the context of permit applications filed on or after its effective date.




                                                   13
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 14 of 21 PageID #:
                                   19662


        B. Applying Senate Bill 360 retroactively will violate the Contract Clauses of the United
           States Constitution and the West Virginia Constitution.

        This Court need not reach the Contract Clause issue raised by Plaintiffs because Senate

 Bill 360 plainly does not apply retroactively. Moreover, the possibility of deciding a significant

 constitutional question—on a motion in limine, no less—further suggests that this Court should

 construe Senate Bill 360 not to apply retroactively. Ashwander v. Tenn. Valley Auth., 297 U.S.

 288, 348 (1936) (Brandeis, J., concurring) (it is “a cardinal principle” that courts will adopt any

 “fairly possible” reading of a statute “by which [a constitutional] question may be avoided”); W.

 Va. Human Rights Comm'n v. Garretson, 468 S.E.2d 733, 739 (W. Va. 1996) (“[W]e must

 interpret the law to avoid constitutional conflicts, if the language of the law will reasonably

 permit such avoidance.”). Indeed, the Legislature in both 1982 and 2018 purposefully designed

 the Flat-Rate Statute to function only prospectively, when triggered by the filing of a permit

 application, expressly for the purpose of avoiding (unsuccessfully) running afoul of the Contract

 Clauses. See W. Va. Code § 22-6-8(a)(4) (2018). However, if this Court does reach the issue, it

 should conclude that applying Senate Bill 360 retroactively, to reach wells operating under

 previously issued permits, would violate the Contract Clauses.3


 3
   To be clear, the motion in limine at bar involves a very specific proposed application of Senate
 Bill 360: that Senate Bill 360 applies retroactively to alter the terms according to which permits
 were issued from 1982 through the effective date of Senate Bill 360, and therefore changes the
 terms that were imposed when the lessees applied for those permits. The Motion and this
 Memorandum in Opposition do not address any other Contract Clause questions, including
 whether the original Flat-Rate Statute violates the Contract Clauses or whether Senate Bill 360,
 applied prospectively to future permit applications, violates the Contract Clauses, and therefore
 those questions are not before this Court.

        It is EQT’s position that any operation of the Flat-Rate Statute—in both its 1982 and
 current form, and including prospective application to new permit applications—violates the
 Contract Clauses. Indeed, in a separate action, EQT has challenged the constitutionality of the
 Flat-Rate Statute on federal Contract Clause grounds. Complaint for Declaratory Relief at 1,
 EQT Prod. Co. v. Caperton, No. 18-cv-72 (N.D. W. Va. Apr. 12, 2018), ECF No. 1. A fully


                                                 14
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 15 of 21 PageID #:
                                   19663


        Both the Supreme Court of the United States and the West Virginia Supreme Court of

 Appeals have employed the same three-prong test to determine whether a statute violates the

 Contracts Clauses. Under this test, “the initial inquiry is whether the statute has substantially

 impaired the contractual rights of the parties.” Syl. pt. 4, Shell v. Metro. Life Ins. Co., 380

 S.E.2d 183, 184 (W. Va. 1989). See also Energy Reserves Grp., Inc. v. Kan. Power & Light Co.,

 459 U.S. 400, 411 (1983). If the court determines that there has been substantial impairment, the

 second step is to determine whether there is “a significant and legitimate public purpose behind

 the legislation.” Syl. pt. 4, Shell, 380 S.E.2d at 184. Finally, if a legitimate public purpose is

 demonstrated, the court must determine “whether the adjustment of the rights and responsibilities

 of contracting parties is based upon reasonable conditions and is of a character appropriate to the

 public purpose justifying the legislation's adoption.” Id. Retroactive application of Senate Bill

 360 would violate the Contract Clauses on all counts.

                1. Retroactive application of Senate Bill 360 would substantially impair the
                   contractual rights of oil and gas lessees.

        A state law substantially impairs contractual rights when it interferes with contracting

 parties’ reasonable expectations, abridges contractual rights that induced the parties to contract in

 the first place, or prevents a party from “safeguarding or reinstating” its rights. Sveen v. Melin,

 138 S. Ct. 1815, 1822 (2018). See also Balt. Teachers Union v. Mayor of Balt., 6 F.3d 1012,

 1017 (4th Cir. 1993). Senate Bill 360 has effectively altered the payment terms of EQT’s leases

 by legislative fiat, withholding necessary permits unless EQT accedes to the payment structure



 briefed motion to dismiss is pending in that matter. Motion to Dismiss for Failure to State a
 Claim, Caperton, No. 18-cv-72 (N.D. W. Va. May 31, 2018), ECF No. 17; Memorandum in
 Opposition re Motion to Dismiss for Failure to State a Claim, Caperton, No. 18-cv-72 (N.D. W.
 Va. July 20, 2018), ECF No. 39; Reply to Response to Motion re Motion to Dismiss for Failure
 to State a Claim, Caperton, No. 18-cv-72 (N.D. W. Va. Aug. 3, 2018), ECF No. 42.


                                                  15
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 16 of 21 PageID #:
                                   19664


 imposed by the State. By changing the express payment term in these private contracts, the Flat-

 Rate Statute substantially impairs the leases. If applied retroactively, as Plaintiffs suggest,

 Senate Bill 360 would also alter the terms that were imposed at the time that the lessees applied

 for permits.

        Plaintiffs do not seriously contest that changing the payment terms of leases subject to

 existing permits establishing royalties for natural-gas extraction constitutes a substantial

 impairment.       Indeed,    the    Supreme     Court    has    invalidated   other    laws    that

 “superimpose[e] . . . obligations . . . conspicuously beyond those that [a party] had voluntarily

 agreed to undertake.” Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 240 (1978). That is

 precisely what Senate Bill 360 does if applied retroactively.       The compensation that EQT

 negotiated and agreed to pay lessors in exchange for the right to extract natural gas is a basic

 term of the contract. See Ohio Fuel Oil Co. v. Greenleaf, 99 S.E. 274, 278 (W. Va. 1919)

 (noting that the provision of mineral rights in exchange for royalties is a “material element to be

 considered in the interpretation of the contract”). Senate Bill 360 imposes a different payment

 scheme—one “conspicuously beyond” that to which EQT agreed in its original leases and even

 beyond the scheme imposed when EQT applied for drilling permits following the original

 enactment of the Flat-Rate Statute—it constitutes a substantial impairment. To be sure, the State

 has some leeway to regulate the oil and gas industry, but “[t]he fact that some incidents of a

 commercial activity are heavily regulated does not put the regulated firm on notice that an

 entirely different scheme of regulation will be imposed.” Chrysler Corp. v. Kolosso Auto Sales,

 Inc., 148 F.3d 892, 895 (7th Cir. 1998) (emphasis added). Plaintiffs identify no previous

 regulation of post-production expenses, and other industry regulations do not provide the State

 with license to alter private leases any way it pleases. See Shell, 380 S.E.2d at 189 (“[P]rior



                                                 16
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 17 of 21 PageID #:
                                   19665


 regulation must share more in common with the challenged legislation than merely the industry

 in which it operates to bar a subsequent finding of substantial impairment.”) (alteration in

 original) (quoting Ross v. City of Berkeley, 655 F.Supp. 820, 831 (N.D. Cal. 1987)). It is

 common sense that changing a payment term disrupts contracting parties’ reasonable

 expectations. Senate Bill 360 does just that, and it constitutes a substantial impairment.

                2. Senate Bill 360 lacks a significant and legitimate public purpose.

        If a statutory amendment substantially impairs a private party’s contractual rights, the

 amendment violates the Contract Clauses unless there is a significant and legitimate public

 purpose behind the amendment, and the impairment of contractual rights is “of a character

 appropriate” to such purpose. Syl. pt. 4, Shell, 380 S.E.2d at 187; Energy Reserves Grp., 459

 U.S. at 412. The purported public purpose behind West Virginia Code section 22-6-8 was made

 abundantly clear by the Legislature when it was originally passed: The Legislature thought that

 flat-rate oil and gas leases provided a select group of lessors with “wholly inadequate

 compensation.” W. Va. Code § 22-6-8(a)(2) (2018). But there is no “significant and legitimate

 public purpose” in redistributing the benefits of a private contract to the Legislature’s favored

 parties. See Allied Structural Steel, 438 U.S. at 244 (noting that states do not have plenary police

 power when the exercise of that power “effects substantial modifications of private contracts”).

 In fact, increasing the compensation of one party to a private contract is the exact type of

 legislative meddling that the Contract Clause exists to foreclose. Cf. Home Bldg. & Loan Ass’n

 v. Blaisdell, 290 U.S. 398, 434 (1934) (noting states may impair private contracts only to

 “protect the lives, health, morals, comfort, and general welfare of the people”).

        Plaintiffs here suggest that Senate Bill 360 is necessary to prevent EQT from receiving a

 “windfall” but fundamentally misunderstand when the so-called “windfall profits” justification



                                                 17
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 18 of 21 PageID #:
                                   19666


 can support a substantial impairment of contractual rights. That “justification” has been applied

 only in extraordinary circumstances, and even then only when supported by an otherwise

 significant and legitimate public purpose. The Supreme Court of the United States has only

 applied the “windfall profits” justification where a state responds to a crippling emergency—like

 the Great Depression—and where the state itself created an unexpected boon for a contracting

 party. See City of El Paso v. Simmons, 379 U.S. 497, 515 (1965). Even then, the justification

 has been applied only where there is an independent “significant and legitimate” public purpose

 undergirding the legislation. The “windfall profits” justification has never been used simply to

 improve the economic position of one contracting party over the other.

        Plaintiffs do not, and cannot, claim that Senate Bill 360 falls into either of these narrow

 categories in which something like a “windfall profits” justification would apply. Before Senate

 Bill 360, EQT deducted the post-production expenses that it actually incurred. Doing so does

 not constitute an “unexpected windfall” under any understanding of that term. And without a

 “windfall” to be corrected, Senate Bill 360 lacks a significant and legitimate public purpose.

                3. Senate Bill 360 is not a reasonable means of achieving West Virginia’s stated
                   purpose.

        Even if this Court were to apply the “windfall profits” exception, Plaintiffs have not

 demonstrated that Senate Bill 360 is “reasonable” and “necessary” as a means of achieving the

 State’s goal. Rather than eliminating windfall profits, Senate Bill 360 creates them—in favor of

 Plaintiffs. Plaintiffs argue that EQT should be limited to what it expected to receive when it

 executed the leases, Plfs.’ Mot. in Lim., supra at 13. Both before and after Leggett, the state of

 affairs was this: if EQT paid the statutory extraction-based royalty, it could deduct post-

 production expenses, and the royalty was based on the first sale “at the wellhead.” But with

 Senate Bill 360, West Virginia chose to shift extra-contractual benefits to lessors—benefits that

                                                 18
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 19 of 21 PageID #:
                                   19667


 do not even derive from EQT’s use of the leased right to extract, but instead from the post-

 production labors of EQT and its affiliates and the vagaries of how natural gas is brought to

 market. Now, instead of sharing the post-production expenses, lessors are purportedly entitled to

 a royalty free of any deductions and based on a higher, “unaffiliated” sale price that EQT did not

 itself receive. Plaintiffs fail to show how any “windfall profits” justification rationally supports

 such an impairment of EQT’s contractual rights.

                                      IV.     CONCLUSION

        This Court should join Judge Stamp in concluding that Senate Bill 360 cannot operate

 retroactively because such construction would affect substantive rights—by attaching new legal

 consequences to permits that EQT already obtained—in a way that was not clearly and expressly

 intended by the Legislature. If this Court were to apply Senate Bill 360 retroactively, it would

 violate the Contract Clauses of the United States Constitution and the West Virginia Constitution

 because Senate Bill 360, in any application, impairs fundamental payment terms of private leases

 and is unsupported by any generally applicable legitimate public purpose. Therefore, the Court

 should deny Plaintiffs’ Motion in Limine.

                                               EQT PRODUCTION COMPANY; EQT
                                               CORPORATION; EQT ENERGY, LLC;
                                               EQT INVESTMENTS HOLDINGS, LLC;
                                               EQT GATHERING, LLC; and
                                               EQT MIDSTREAM PARTNERS, LP,
                                               By Counsel.

                                               /s/ David K. Hendrickson 11/01/2018
                                               David K. Hendrickson, Esquire (#1678)
                                               HENDRICKSON & LONG, PLLC
                                               214 Capitol Street (zip 25301)
                                               P. O. Box 11070
                                               Charleston, West Virginia 25339
                                               (304) 346-5500
                                               (304) 346-5515 (facsimile)
                                               daveh@handl.com

                                                 19
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 20 of 21 PageID #:
                                   19668




                                    John Kevin West, Esquire (pro hac vice)
                                    STEPTOE & JOHNSON PLLC
                                    Huntington Center
                                    Suite 2200
                                    41 South High Street
                                    Columbus, Ohio 43215
                                    (614) 458-9889
                                    (614) 221-0952 (facsimile)
                                    kevin.west@steptoe-johnson.com




                                      20
Case 1:13-cv-00151-JPB-JPM Document 682 Filed 11/01/18 Page 21 of 21 PageID #:
                                   19669


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF WEST VIRGINIA
                                AT CLARKSBURG

 THE KAY COMPANY, LLC, et al.,

               Plaintiffs,

 v.                                                  CIVIL ACTION NO. 1:13-CV-151
                                                     (Honorable John Preston Bailey)

 EQT PRODUCTION COMPANY et al.,

               Defendants.

                                CERTIFICATE OF SERVICE

         I, David K. Hendrickson, counsel for Defendants, do hereby certify that on the 1st day of
 November 2018, a true and exact copy of the foregoing DEFENDANTS’ MEMORANDUM
 IN OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE TO PROHIBIT
 DEFENDANTS FROM RELYING UPON LEGGETT 2 AS OPPOSED TO W. VA. CODE
 § 22-6-8(e), AS AMENDED BY SENATE BILL 360 was served upon counsel of record using
 the Court’s CM/ECF system which will deliver true and exact copies to the following counsel of
 record:

 Marvin W. Masters, Esquire (#2359)               Michael W. Carey, Esquire (#635)
 THE MASTERS LAW FIRM, LC                         CAREY, SCOTT, DOUGLAS & KESSLER, PLLC
 181 Summers Street                               Suite 901
 Charleston, West Virginia 25301                  707 Virginia Street East
 Counsel for Plaintiffs                           Charleston, West Virginia 25301
                                                  Counsel for Plaintiffs


                                             /s/ David K. Hendrickson 11/01/2018
                                             David K. Hendrickson, Esquire (#1678)
                                             HENDRICKSON & LONG, PLLC
                                             214 Capitol Street (zip 25301)
                                             P. O. Box 11070
                                             Charleston, West Virginia 25339
                                             (304) 346-5500
                                             (304) 346-5515 (facsimile)
                                             daveh@handl.com




                                                21
